       Case 1:05-cr-00909-DLC Document 160 Filed 09/08/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 UNITED STATES OF AMERICA             :
                                      :
                 -v-                  :                  05cr909 (DLC)
                                      :
 D’ANGELO NUNEZ,                      :                      ORDER
                                      :
                        Defendant.    :
                                      :
 ------------------------------------ X

DENISE COTE, District Judge:

     On May 5, 2020, defendant D’Angelo Nunez filed a motion to

modify or reduce his sentence pursuant to 18 U.S.C. §

3582(c)(1)(A).    An Order of June 2 denied Nunez’s May 5

petition.    On that same day, the Clerk of Court mailed a copy of

the June 2 Order to Nunez, but directed that mailing to the

incorrect facility.     On June 26, the Clerk of Court mailed the

June 2 Order to the correct facility, FCI Victorville Medium I.

On August 25, Nunez requested that the Court grant his May 5

motion. 1   It is hereby

     ORDERED that a copy of the June 2 Order and this Order




1 The August 25 submission was received and docketed by this
Chambers on September 3, 2020.
         Case 1:05-cr-00909-DLC Document 160 Filed 09/08/20 Page 2 of 3



shall be sent to Nunez at FCI Victorville Medium I.

Dated:       New York, New York
             September 8, 2020


                                             __________________________
                                                     DENISE COTE
                                            United States District Judge
      Case 1:05-cr-00909-DLC Document 160 Filed 09/08/20 Page 3 of 3



Copy mailed to:
D’Angelo Nunez (53228-054)
FCI VICTORVILLE MEDIUM I
FEDERAL CORRECTIONAL INSTITUTION
P.O. BOX 3725
ADELANTO, CA 92301
